The following memorandum was filed September 10, 1935 :
Per Curiam
(on motion for rehearing). On motion for rehearing an error in the statement of facts is pointed out. In the opinion it is stated:
“It is contended here on behalf of the defendant that, because the plaintiff was named as assured in the policy, she *104cannot maintain an action against her husband,” etc., should read: “It is contended here on behalf of the defendant that, because the plaintiff is named as assured in the policy, she cannot maintain an action against her husband and the insurance carrier.”
Motion for rehearing denied with $25 costs.